Opinion
pur Curiam :
The judgment of sentence in the present case was entered in 1968. The present appeal from that judgment was filed on February 23, 1973, several years subsequent to the judgment. The appeal must therefore be quashed as untimely.1
*727Appeal quashed.

 See Act of May 19, 1897, P. L. 67, §4, as amended by Act of March 22, 1923, P. L. 30, §1, as amended by Act of March 12, 1925, *727P. Ij. 32, §1, as am,ended l>y Act of May 11, 1927, P. Tj. 972, §1, 12 P.S. §1136, repealed, Act of July 31, 1970, P. 11. 673, §509 (a) (2), 17 P.S. §211.509(a) (2) (1973-74 Supp.), and its successor provision, Act of July 31, 1970, P. L. 673, §302, 17 P.S. §211.502 (1973-74 Supp.).
Appellant’s court-appointed attorney suggests that the present appeal, which he states was initiated by the appellant himself, should possibly be considered to be from an order in a collateral proceeding in 1969. Such an appeal would also be untimely. Furthermore, this Court, several years ago, affirmed the order in question. Commonwealth v. Spitler, 216 Pa. Superior Ct. 791, 261 A. 2d 115 (1970).